573 F. Supp. 345 (1983)
Robert L. BURNETT, Petitioner,
v.
SUPERIOR COURT OF MARIN COUNTY, Respondent.
No. C-82-4703 SAW.
United States District Court, N.D. California.
October 5, 1983.
*346 Robert L. Burnett, in pro. per.

ORDER
WEIGEL, District Judge.
Petitioner Burnett requests this Court to issue a writ of mandate requiring the Superior Court of Marin County to act in conformity with what Burnett contends is that court's policy of acting upon a writ of habeas corpus within 30 working days of the time a petition for such a writ is filed. Petitioner does not allege that he is in custody in violation of the Constitution or laws of the United States; this Court is therefore without jurisdiction to entertain Burnett's petition as a request for habeas corpus relief. See 28 U.S.C. § 2254(a). Because the Superior Court of Marin County is not an officer, employee or agency of the United States, this Court also lacks jurisdiction to issue a writ of mandamus to compel the state court to perform its alleged duty. See 28 U.S.C. § 1361.
As this Court is without jurisdiction, petitioner's motion for a writ of mandate is hereby denied.